Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors GulfMark Offshore, Inc.: We consent to the use of ourreports dated February 17, 2015, with respect to the consolidated balance sheets of GulfMark Offshore, Inc. and consolidated subsidiaries as of December 31, 2014 and 2013, and the related consolidated statements of operations, comprehensive income, stockholders' equity, and cash flows for each of the years in the three-year period ended December 31, 2014, and the effectiveness of internal control over financial reporting as of December 31, 2014, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. (signed) KPMG LLP Houston, TX November 12, 2015
